Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152562                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 152562
                                                                    COA: 316467
                                                                    Wayne CC: 08-009312-FC
  DAVID ROARK,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 20, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing the following issues: (1) whether the defendant was accurately advised of the
  direct consequences of his guilty plea, including lifetime electronic monitoring; (2)
  whether the defendant has demonstrated actual prejudice pursuant to
  MCR 6.508(D)(3)(b); and in particular, (3) whether the defendant must demonstrate that
  he would not have pleaded guilty if he had known about the lifetime electronic
  monitoring requirement. See, e.g., United States v Timmreck, 441 US 780, 783-784; 99 S
  Ct 2085; 60 L Ed 2d 634 (1979) (holding that a conviction based on a guilty plea is not
  subject to collateral attack when all that can be shown is a formal violation of Rule 11);
  Williams v Smith, 591 F 2d 169 (CA 2, 1979) (recognizing that the test applied by the
  Second Circuit for determining the constitutional validity of a state court guilty plea that
  was based on inaccurate sentencing information is whether the defendant was aware of
  actual sentencing possibilities, and, if not, whether accurate information would have
  made any difference in his decision to enter a plea). The parties should not submit mere
  restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2016
           p0329
                                                                               Clerk